COOKE, Chief Judge,
concurring:
I agree with my brothers as to the disposition of this ease and write separately only to elaborate on the convening authority’s power regarding approval of a court-martial sentence.
*609The nature of the convening authority’s action in this case bears emphasis. The convening authority, as is his prerogative, disapproved the finding of guilty of rape. The staff judge advocate identified no legal issues, including legal sufficiency of the evidence, which would have led to such action; my review of the record discloses no such errors,1 Thus, the convening authority apparently was exercising his plenary power to disapprove a charge “for any reason or no reason.” Rule for Courts-Martial 1107(c)(2)(A) discussion [hereinafter R.C.M.]. “The authority under this section to modify the findings and sentence of a court-martial is a matter of command prerogative involving the sole discretion of the convening authority.” Article 60(c)(1), Uniform Code of Military Justice [hereinafter UCMJ], 10 U.S.C. § 860(c)(1) (1988).
Under such circumstances, in my view, the convening authority is free to approve, in his discretion, whatever sentence he deems appropriate for the remaining offenses of which the accused has been found guilty. In so doing, the convening authority is limited only by the maximum punishments authorized by the Manual for Courts-Martial for the remaining offenses or the adjudged sentence whichever is less. In such cases, neither the convening authority nor this court need determine what sentence the court-martial itself would have adjudged for the remaining offenses. See United States v. Sales, 22 M.J. 305 (C.M.A.1986).
Although the issue is not before us in this case, it seems the situation would be different if the convening authority were acting to correct a legal error. In such a case the convening authority would be using his clemency power to correct an error early in the process; this is essentially an exercise of judicial economy. An accused who has been harmed by a legal error is entitled to no less relief because the convening authority, rather than an appellate court, has identified the error. Thus, in such a case, the convening authority should apply the Sales standard and approve only so much of the sentence as he is “reasonably certain ... would have resulted in the absence of the error at trial.” Sales, 22 M.J. at 307 n. 3. If the convening authority fails to do so in such a case, then we would be obliged to do so upon our review.
On the other hand, when the convening authority, as is the case here, acts purely in the exercise of his vast clemency powers, he should not be so constrained.2 Indeed, to apply the Sales standard to cases like this one could discourage convening authorities from the exercise of such powers altogether. Of course, our court may only affirm such sentence which we find “correct in law and fact and determinef], on the basis of the entire record, should be approved.” UCMJ art. 66(c). This is a different exercise, however, than determining what the court-martial would have done had its findings been different.

. The defense's post-trial submissions in this case challenged the factual sufficiency of the evidence; it did not challenge the legal sufficiency of the evidence or raise any other errors.


. It might be asked, how can we tell the difference between these two purposes for the exercise of the convening authority’s powers. In most cases, the staff judge advocate’s recommendation will identify the reason for disapproval of any findings or reduction in the sentence. Where this is not the case, a review of the accused’s submissions under R.C.M. 1105 and the record of trial will usually disclose any obvious errors which may have led to corrective action by the convening authority (or which require further corrective action by appellate authorities).